United States Court of Appeals
                           FOR THE EIGHTH CIRCUIT
                                  _____________

                                  No. 98-2409NE
                                  _____________

Kelly Macke,                            *
                                        *
                   Appellant,           * Appeal from the United States
                                        * District Court for the District
      v.                                * of Nebraska.
                                        *
Burlington Northern Railroad            *      [UNPUBLISHED]
Company, Corp.,                         *
                                        *
                   Appellee.            *
                                  _____________

                           Submitted: February 8, 1999
                               Filed: February 19, 1999
                                _____________

Before FAGG and HANSEN, Circuit Judges, and ROSENBAUM,* District Judge.
                           _____________

PER CURIAM.

      Kelly Macke appeals the district court's adverse grant of summary judgment
in Macke's disability-based discrimination lawsuit brought under the Americans with
Disabilities Act. The district court concluded Macke was not a qualified individual
with a disability because she failed to establish she could perform the essential
functions of her job as a maintenance of way laborer. Having considered the record
and the parties submissions, we are satisfied the district court committed no error of

      *
       The Honorable James M. Rosenbaum, United States District Judge for the
District of Minnesota, sitting by designation.
law and summary judgment was correctly granted for the reasons stated in the district
court's memorandum and order. Believing that an extended opinion is unnecessary
in this fact-intensive case, we affirm without further discussion. See 8th Cir. R. 47B.

      A true copy.

             Attest:

                     CLERK, U.S. COURT OF APPEALS, EIGHTH CIRCUIT.




                                         -2-